                        EXHIBIT A




Case 3:21-cv-00147-FDW-DCK Document 1-1 Filed 04/06/21 Page 1 of 13
                                            7 ,
STATE OF NORTH CAROLINA                                                  Li                  IN THE GENERAL COURT OF-JUSTICE
                                                                                           -     SUPERIOR COURT DIVISION
COUNTY OF MECKLENBURA                                                                                  21-CVS- 33°1
                                                       - Li             P12:20
                                                                    L
                                                                    .V.•




 DIANE E. LAMPREY,            71 X/
                              1-.)
                                  .11.0....••
                                            • •
                                              • •••••
                                                    • ,-.1••••••••41
                                                                   ......on.,•••••••••••441.1...




                               Plaintiff,
        V.
                                                                                                       COMPLAINT
                                                                                                       (Jury Demand)
 CVS HEALTH CORPORATION;
 CVS PHARMACY,INC.; and,
 NORTH CAROLINA CVS PHARMACY,L.L.C.,

                               Defendants.



       NOW COMES the Plaintiff, and for her cause of action against of the Defendants, would
show the following unto the Court:

                         PARTIES,JURISDICTION AND VENUE

1.     Plaintiff Diane E. Lamprey is a citizen and resident of Matthews, Mecklenburg County,
       North Carolina.

2.     Defendant CVS Health Corporation (hereinafter referred to from time to time as "CVS
       Health")is a corporation organized under the laws ofthe State ofDelaware,with its principal
       place at One CVS Drive, Woonsocket, Rhode Island 02895.

3.     At all times relevant herein, CVS Health Corporation was a retail pharmacy with multiple
       places of business located in Mecklenburg County, as well as other counties in North
       Carolina. At all times relevant herein, Defendant CVS Health Corporation conducted
       business at 9915 Park Cedar Drive,Charlotte,NC 28210,also referred to as"CVS Pharmacy
       Store # 3319".

4.     Defendant CVS Health has purposefully availed itself to the privilege of doing business in
       and throughout North Carolina by its operation ofretail pharmacies, registration of various
       wholly owned subsidiaries, and marketing to consumers, such that there are more than
       sufficient minimum contacts with North Carolina and it should reasonably anticipate being
       hailed into court in North Carolina.

5.     Defendant CVS Health is therefore subject to personal and subject matterjurisdiction based
       upon N.C.G.S.§ 1-75.4 (the North Carolina Long-Arm Statute) and sufficient minimum
       contacts.



     Case 3:21-cv-00147-FDW-DCK Document 1-1 Filed 04/06/21 Page 2 of 13
6.       Defendant CVS Pharmacy, Inc. (hereinafter referred to from time to time as "CVS
         Pharmacy"), is a corporation organized under the laws ofthe State of Rhode Island, with its
         principal place at One CVS Drive, Woonsocket, Rhode Island 02895.

7.       At all times relevant herein, CVS Pharmacy,Inc., was a retail pharmacy with multiple places
         ofbusiness located in Mecklenburg County, as well as other counties in North Carolina. At
         all times relevant herein, Defendant CVS Pharmacy,Inc., conducted business at 9915 Park
         Cedar Drive, Charlotte, NC 28210, also referred to as"CVS Pharmacy Store # 3319".

8.       Defendant CVS Pharmacy has a Registered Agent in North Carolina.

9.       Defendant CVS Pharmacy is therefore subject to personal and subject matter jurisdiction
         based upon N.C.G.S.§ 1-75.4 (the North Carolina Long-Arm Statute) and sufficient
         minimum contacts.

10.      Defendant North Carolina CVS Pharmacy,L.L.C.(hereinafter referred to from time to time
         as"NC CVS Pharmacy"),is a limited liability company organized under the laws ofthe State
         of North Carolina, with its principal place of business at One CVS Drive, Woonsocket,
         Rhode dsland 02895.

1 1.     At all times relevant herein, North Carolina CVS Pharmacy, L.L.C., was a retail pharmacy
         with multiple places of business located in Mecklenburg County, as well as other counties
         in North Carolina. At all times relevant herein, Defendant North Carolina CVS Pharmacy,
         L.L.C., conducted business at 9915 Park Cedar Drive, Charlotte,NC 28210,also referred to
         as"CVS Pharmacy Store # 3319".

12.      Defendant North Carolina CVS Pharmacy,L.L.C.,has a Registered Agentin North Carolina.

13.      Together, CVS Health, CVS Pharmacy, Inc., and North Carolina CVS Pharmacy, L.L.C.,
         may be referred to throughout this Complaint as "the CVS Defendants" or "the CVS
         Corporate Defendants".

14.      At all times relevant to this action, Defendants, and each ofthem, were acting through their
         agents, employees,and others over whom they had the right and duty to supervise or control,
         and were members of a joint venture and are liable,jointly and severally, for the acts and
         omissions oftheir own employees or agents and those of other named Defendants.

15.      This action arises out ofthe acts or omissions ofthe Defendants,their employees or agents,
         which proximately caused and resulted in injury to the Plaintiff in Mecklenburg County as
         set forth more fully herein.

16.      Jurisdiction and venue are otherwise properly with this Honorable Court.




       Case 3:21-cv-00147-FDW-DCK Document 1-1 Filed 04/06/21 Page 3 of 13
                                             FACTS

17.    At all times relevant to this action the Defendants occupied, maintained and controlled the
       parcel ofland located at 9915 Park Cedar Drive,in Pineville, North Carolina. The property
       is an approximate 1.46 acre parcel ofland located at the corner ofPark Road and Park Cedar
       Drive, and is also known by Parcel ID No. 22119402.

18.    At some point prior to 2018,upon information and belief, a lease or other agreement(s)were
       in effect between Davis Investments, LLC, and one or more of the CVS Defendants to
       occupy the property and operate a CVS Pharmacy,known as CVS Pharmacy Store #3319.
       Prior to 2018,and beginning in or about 1996 upon information and belief, the building and
       other improvements on the Park Cedar Drive property were constructed to begin operation
       of a retail pharmacy by the Defendants.

19.    The photo below is an aerial view ofthe property:




                                                              _

20.    At all times relevant to this action,the CVS Defendants occupied,maintained and controlled
       the above-referenced property at 9915 Park Cedar Drive, and owned and operated the CVS
       Pharmacy thereon.

21.     At all times relevant to this action the Defendants exercised dominion and control over the
        property located at 9915 Park Cedar Drive, including maintenance and operations.




      Case 3:21-cv-00147-FDW-DCK Document 1-1 Filed 04/06/21 Page 4 of 13
22.    Between April 2014 and March 2015, the Defendants caused alterations or improvements
       to the then-existing parking lot and plaza or sidewalk area adjacent to the store.

23.    Among those alterations or improvements were changes to the disabled or handicapped
       parking on the north side ofthe store,as demonstrated in the following images taken in April
       2014 and April 2015:




(April 2014 Image)




                                               -4-


      Case 3:21-cv-00147-FDW-DCK Document 1-1 Filed 04/06/21 Page 5 of 13
(March 2015 Image)

24.    Specifically, and as demonstrated in the above images, the alterations or improvements to
       the parking lot and sidewalk or plaza on the north side ofthe building included the addition
       of two (2) handicapped or disabled parking spaces, new signage, and changes to the curb
       between the parking lot and plaza or sidewalk adjacent to the building.

25.    The above-referenced alterations or improvements to the property were made by persons or
       entities under the direction and control of the Defendants, constructed to their design
       specifications and requirements, signed offfor and approved by the Defendants.

26.    After the completion ofthe above-referenced alterations or improvements,the condition of
       the parking lot and sidewalk or plaza on the north side of the building, and specifically the
       curb and gutter area near the store entrance were dangerous, unsafe and posed an
       unreasonable risk of injury to CVS customers traversing the area.

27.    Defendants CVS Health and CVS Pharmacy Inc., were on actual or constructive notice prior
       to the incident which forms the basis ofthis action,that similarly designed, constructed and
       approved parking areas were dangerous, unsafe, and posed an unreasonable risk ofinjury to
       CVS customers:

       a.     At least one other CVS Pharmacy store in the Charlotte metropolitan area had similar
              parking lot and curb design, including the CVS Pharmacy located at 510 Tom Hall
              Street, Fort Mill, York County, South Carolina, which is located less than ten(10)
              miles away from the Park Cedar Drive store.


                                                -5-


      Case 3:21-cv-00147-FDW-DCK Document 1-1 Filed 04/06/21 Page 6 of 13
       b.     On or about January 24, 2015, a customer fell and was injured as a result of the
              similarly maintained dangerous curb and ramp adjacent to the handicapped or
              disabled parking spots at the CVS Pharmacy located at 510 Tom Hall Street in Fort
              Mill, South Carolina.

       c.     On or about that same date, or shortly thereafter,the Fort Mill incident was reported
              to one or more store employees, and subsequently to the CVS Defendants' risk
              management department.

       d.     Sometime shortly after the Fort Mill incident, upon information and belief, an
              employee of that CVS Pharmacy caused the curb and ramp area to be painted with
              a contrasting color in order to warn customers ofthe change in elevation.

       e.     On or about April 13, 2016, a lawsuit was filed against a wholly owned subsidiary
              ofDefendants CVS Health and CVS Pharmacy,Inc.,in York County,South Carolina
              regarding the Fort Mill incident.

28.    Despite their actual or constructive knowledge ofthe Fort Mill inCidriethe CVS Defendants
       permitted the dangerous condition at the Park Cedar Drive CVS Pharmacy in Pineville,
       North Carolina to persist without undertaking appropriate remedy or warning.

29.    On or about March 10,2018,Plaintiff went to the CVS Pharmacy at 9915 Park Cedar Drive
       in Pineville, North Carolina.

30.    Plaintiff suffered from a disability and used a wheelchair to ambulate.

31.    Plaintiff was driven to the CVS Pharmacy by a friend who parked in a standard size parking
       space because all three accessible spaces designated for handicapped parking on the north
       side ofthe building were occupied. Plaintiffcrossed a concrete area with a smooth transition
       to the sidewalk adjacent to the store, and proceeded to the entrance doors to the store.

32.    Upon exiting the store,Plaintiffturned right and proceeded across the concrete plaza toward
       the parking area. The first accessible handicapped or disabled parking space next to her
       intended path oftravel was no longer occupied by a vehicle.

33.    Unknown to Plaintiff, there was an abrupt drop-off at the unmarked concrete curb between
       the plaza and parking lot.

34.    Plaintiff's view ofher path oftravel is demonstrated in the photo below,taken on March 10,
       2018, after the incident:




                                               -6-


      Case 3:21-cv-00147-FDW-DCK Document 1-1 Filed 04/06/21 Page 7 of 13
35.    As Plaintiffreached the curb,suddenly and without warning,her wheelchair tumbled forward
       from the walkway down into the parking space below, where she fell onto the concrete
       pavement, causing her to be seriously injured.

36.    The concrete curb and gutter where Plaintiff fell was the same material, color, and texture
       as the concrete pavement in the accessible parking spaces, and the hazardous change in
       elevation was not readily apparent because it lacked adequate delineation.

37.    Photos below, also taken on March 10, 2018, after the incident demonstrate (in addition to
       blood from Plaintiff's serious head injuries) the dangerous condition ofthe unmarked curb
       with abrupt drop-off adjacent to the handicapped or disabled parking area on the north side
       of the store:




                                               -7-


      Case 3:21-cv-00147-FDW-DCK Document 1-1 Filed 04/06/21 Page 8 of 13
                                                          •111.M.a.




                                -8-

Case 3:21-cv-00147-FDW-DCK Document 1-1 Filed 04/06/21 Page 9 of 13
                                 -9-


Case 3:21-cv-00147-FDW-DCK Document 1-1 Filed 04/06/21 Page 10 of 13
                                  FIRST CAUSE OF ACTION
                                         Negligence

38.     The allegations of paragraphs 1 through 37 are incorporated herein by reference as if fully
        set forth herein.

39.     The Defendants owned, occupied, controlled and/or maintained the premises at 9915 Park
        Cedar Road, Pineville, North Carolina, at all times relevant to this action.

40.     The Defendants owed to the Plaintiffand all other lawful visitors upon the property at 9915
        Park Cedar Drive, a duty of reasonable care to avoid unnecessary exposure to a dangerous
        condition about which they had actual or constructive knowledge,and to warn lawful visitors
        of any hidden dangers.

41.     The parking area, curb and plaza area at the CVS Pharmacy at 9915 Park Cedar Drive, as
        described herein, was a dangerous condition.
                                                                          ,

42.     The Defendants had actual and/or constructive knowledge ofthe dangerous condition ofthe
        parking area, curb and plaza area as described herein.

43.     The Defendants, through their employees, agents and others over whom they had the right
        to control or supervise, breached their duties to Plaintiff in that they:

        a.     Failed to maintain the premises in a safe condition;

        b.     Failed to take reasonable actions to correct ofthe condition;

        c.     Failed to adequately warn Plaintiff and others about the dangerous condition of the
               parking area, curb and plaza area.

44.     The parking area, curb and plaza area failed to comply with the North Carolina Building
        Code (2012), the 2009 Edition of Accessible and Usable Buildings and Facilities (ICC
        A117.1) and was in violation of the Americans with Disabilities Act, all of which prohibit
        unmarked, abrupt changes in elevation in an accessible means of egress walkway.

45.     Plaintiff's injury was foreseeable to the Defendants and to any reasonable person exercising
        due care in the ownership and operation of similar retail premises.

46.     The allegations contained in this complaint against the Defendants,also refer to and include
        their employees,agents and/or servants, both named and unnamed,pursuant to principals of
        agency and/or respondeat superior.




                                               -10-


      Case 3:21-cv-00147-FDW-DCK Document 1-1 Filed 04/06/21 Page 11 of 13
47.     As a-direct and proximate result-of-theThegligence and other wrongful conduct of the
        Defendants,their agents and/or employees as described above,Plaintiffs suffered injuries and
        damages,all of which would not have occurred but for the negligence and wrongful conduct
        ofthe Defendants.

                                            DAMAGES

48.    The allegations of paragraphs 1 through 47 are incorporated herein by reference as if fully
       set forth herein.

49.     As a direct and proximate result ofthe negligent and other wrongful acts and/or omissions
        ofthe Defendants, Plaintiff sustained severe, painful, and permanent injuries to and about
        her body which would not have occurred but for the negligence and other wrongful conduct
        ofthe Defendants.

50.     As a direct and proximate result of her injuries, Plaintiff has been forced to seek medical
        attention and treatment through private physicians, hospitals and other medical providers at
        considerable expense. She has also lost earnings and earning capacity as a result of her
        injuries.

51.    As a further result of her injuries, Plaintiff has suffered and will continue to suffer physical
       pain and mental anguish, permanent injury and impairment, and other damages naturally
       flowing from the injuries proximately caused by the Defendants' negligence.

52.     The negligence and other wrongful conduct of the Defendants as herein described,jointly
        and severally, is a proximate cause of the injuries herein alleged and of the Plaintiff's
        resulting damages.

53.     As a direct and proximate result of Defendants' negligence and other wrongful conduct
        Plaintiff has suffered damages in excess of $25,000.00.

        WHEREFORE,the Plaintiff respectfully pray the Court for relief as follows:

A.      Plaintiff have and recover of the Defendants, jointly and severally, a fair and reasonable
        money sum to be determined by a jury based upon the evidence and in accordance with the
        law as instructed by the Court,for damages and personal injuries,incurred or to be incurred,
        in an amount in excess of Twenty-Five Thousand Dollars ($25,000.00);

B.      That the costs ofthis action be taxed against the Defendants,jointly and severally, including
        a reasonable fee for the Plaintiff's attorney;




                                                -11-


      Case 3:21-cv-00147-FDW-DCK Document 1-1 Filed 04/06/21 Page 12 of 13
C.     That Plaintiff have and recover of the Defendants interest at the legal rate on any
       compensatory judgment from the date of the institution of this action, as provided by
       Sections 24-1 and 24-5 of the General Statutes of North Carolina; and,

D.     For such other, further and different relief to which the Plaintiff may be entitled under the
       law and facts ofthe case.
                                                                             ,
       This the 4th day of March, 2021.

                                                                                           .1


                                                            andall J. Philli
                                                           NC State Bar No. 36125
                                                           Attorneyfor Plaintiff
 FOR THE FIRM:
 CHARLES G. MONNETT III & ASSOCIATES
 6842 Morrison Boulevard, Suite 100
 Charlotte, NC 28211
(704) 376-1911 Telephone
(704)376-1921 Facsimile
 rphillips@carolinalaw.com
 For electronic service only:
 electronicservice@carolinalaw.com
                                              ......i...




                                                -12-


     Case 3:21-cv-00147-FDW-DCK Document 1-1 Filed 04/06/21 Page 13 of 13
